Exhibit 10.3

 

[g143621koi001.gif]

 

May 24, 2018

 

Mr. David P. Storch

1270 Linden Avenue

Highland Park, IL 60035

 

RE:                          Post-Retirement

 

Dear David:

 

This letter agreement sets forth the terms and conditions of your service as
Non-Executive Chairman of the Board of Directors of AAR effective June 1, 2018,
and your consulting arrangement with AAR for the period June 1, 2018 through
May 31, 2019.

 

In consideration of the mutual promises in this letter agreement, you and we
hereby agree to the following:

 

1.                                      Board Service.

 

(a)                                 Following your retirement as an employee of
AAR on May 31, 2018, you will become Non-Executive Chairman of the Board of
Directors of AAR on June 1, 2018.

 

(b)                                 As Non-Executive Chairman of the Board of
Directors of AAR, you will receive compensation as a non-employee director of
AAR in accordance with the annual director compensation program (consisting of
cash compensation and stock compensation) approved each year by the Board of
Directors.

 

(c)                                  For each year during which you serve as
Non-Executive Chairman of the Board, you will receive a separate annual cash
retainer of $180,000. In addition, during your tenure (i) you will retain access
to your AAR-provided telephone, I-Pad, laptop and similar equipment, (ii) you
will be reimbursed by the Company in an annual amount not to exceed $30,000 for
an outside office, (iii) the Company will provide AAR office equipment and
supplies for your outside office and (iv) you will have access to use of the
corporate jet for travel on AAR business (including medical).  AAR also will
provide you secretarial support through November 30, 2018 and will reimburse you
after that date for secretarial support in connection with your duties as
Non-Executive Chairman of the Board of Directors of AAR.

 

(d)                                 You will be nominated for an additional
three-year term as a Class I director at the 2018 annual meeting of
stockholders.

 

2.                                      Consulting Arrangement.

 

(a)                                 As provided in your current employment
agreement, you will serve as a consultant to AAR, working directly with the
Chief Executive Officer of AAR, for the period June 1, 2018 through May 31,
2019.  This consulting arrangement may be renewed each year by mutual agreement
of the parties.

 

--------------------------------------------------------------------------------


 

(b)                                 You will make yourself available during the
consulting period to provide consulting services to AAR, which will include:
advising and mentoring AAR’s new Chief Executive Officer; advising and assisting
AAR in the development and implementation of its business strategy and capital
allocation plans; representing AAR to customers, suppliers, and industry
partners; and such other services as reasonably requested by the Board of
Directors and consistent with your other commitments.

 

(c)                                  AAR will pay you an annual cash retainer of
$475,000, payable in equal monthly installments in arrears, for your consulting
services.  If your consulting services terminate prior to the end of the
consulting period, all future payment shall stop.

 

(d)                                 AAR and you will cooperate to ensure that a
“separation from service,” as described in the regulations under Section 409A of
the Internal Revenue Code, is deemed to have occurred on May 31, 2018 such that
your ongoing services to the Company will be reduced to no more than 20% of the
average level of services you performed for the Company over the immediately
preceding thirty-six (36) month period.  To that end, it is anticipated that
during each year of the consulting period you will not provide more than an
aggregate of 400 hours of consulting services to AAR.

 

(e)                                  AAR will reimburse approved travel and
related business expenses in accordance with AAR’s corporate reimbursement
policy during the consulting period.

 

(f)                                   As a consultant, you will be an
independent contractor and not an employee of AAR and you may perform your
services from any location you determine to be appropriate.  You will not be
entitled to active participation in or receive benefits under any AAR benefit
plans, policies or programs maintained for employees, including pension, profit
sharing, stock-based, vacation or fringe benefit program, other than as set
forth in the letter agreement dated the date hereof pertaining to your voluntary
retirement as an employee of AAR.  Your service as a consultant will not be
included in determining service for any reason under such plans, policies or
programs.

 

(g)                                  AAR will furnish you with an IRS Form 1099
in accordance with applicable law.

 

3.                                     
Acknowledgements.                                 You acknowledge and understand
that Section 8 (“Confidential Information and Restriction of Competition”) and
Section 11 (“Legal Fees”) of the Employment Agreement between you and AAR, dated
as of April 18, 2017 (“Employment Agreement”) will survive termination of
Employment Agreement and will remain in effect.  The Company acknowledges that
the terms of your Indemnification Agreement dated August 24, 1989 (the
“Indemnification Agreement”), shall remain in effect while you serve as a
director, Non-Executive Chairman of the Board of AAR or provide consulting
services under this Agreement.

 

4.                                      Severability.                        If
any provision of this letter agreement is, in whole or in part, illegal or
unenforceable under applicable law or public policy, then only such illegal or
unenforceable part shall be void and of no effect, and the balance of this
letter agreement shall be construed to give effect to the intent of the parties
to the greatest possible extent.

 

5.                                      Binding Effect.  This letter agreement
is binding upon you, your heirs, executors, administrators, successors and
assigns.

 

2

--------------------------------------------------------------------------------


 

6.                                      Choice of Law.  This letter agreement
shall be governed by, and construed in accordance with, the laws of the State of
Illinois, without regard to its conflict of law rules.

 

Please indicate your acknowledgment of, and agreement to, the terms and
conditions of this letter agreement by signing and returning a copy of this
letter agreement to AAR.

 

Very truly yours,

 

 

 

 

 

AAR CORP.

 

 

 

 

 

 

By:

/s/ RONALD B. WOODARD

 

Name:

Ronald B. Woodard

 

Title:

Chairman of the Compensation Committee of the Board of Directors

 

Date:

May 24, 2018

 

 

 

 

 

AAR CORP.

 

 

 

 

 

 

By:

/s/ JOHN M. HOLMES

 

Name:

John M. Holmes

 

Title:

President and Chief Operating Officer

 

Date:

May 24, 2018

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

By:

/s/ DAVID P. STORCH

 

Name:

David P. Storch

 

Date:

May 24, 2018

 

 

3

--------------------------------------------------------------------------------